internal_revenue_service number release date index number ---------------------------------------- -------------------------------------- ------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc tege eb hw plr-146851-09 date april legend school board ----------------------------------------------------------- ---------------------------------------- district state medical plan dental plan -------------------- ------------- ------------------------------------------------------------------ ----------------------------------------------------------------- trust ---------------------------------------------------------- --------------------------------------------------------------- dear ---------- facts school board is a political_subdivision of state that operates and manages district’s public school system state’s constitution enables the legislature to create district school boards and under state’s revised statutes district school boards are established as bodies corporate school board administers and oversees the operations of public schools in district which includes the determination as to the number of schools to be opened and operated the hiring and termination of administrative personnel and teachers and fixing of salaries the budgeting of the use of tax funds to defray the cost of operating schools and the establishment of all policies with regard to the operation of public schools plr-146851-09 school board has adopted medical plan and dental plan plans which are offered to its current employees and its retired employees school board is the sole employer participating in plans school board pay sec_85 of the medical and dental insurance premiums for retired employees who are responsible for the remainder there are no pre-tax salary-reduction elections under the plans participants may not salary reduce to pay for any benefit neither plan permits a cash-out of unused amounts or conversion of unused sick leave or vacation days to retiree health benefits school board currently provides benefits only for individuals who qualify as a spouse or eligible dependent under sec_152 of the internal_revenue_code the code school board established trust to currently fund retiree health benefits trust was created and funded by school board solely for the benefit of retirees and their eligible spouses and dependents the parties to the trust agreement are school board and the trustee of trust upon termination of trust or either of the plans offered by school board trust funds shall be returned to school board trust assets are free from claims of creditors to fullest extent allowable under state law in no event will trust assets be transferred to an entity which is not a state a political_subdivision or an entity whose income is excluded from gross_income under sec_115 trust assets are to be used exclusively to pay for benefits provided by the plans and for the administration of trust private interests do not participate in the trust and no part of trust’s property may be diverted to purposes other than the exclusive benefit of the retirees and their eligible spouses and dependents school board has exclusive authority and discretion to manage and control the assets of the trust but will delegate investment management of trust’s assets to the trustee pursuant to the terms of the trust agreement school board represents that the purpose of trust is to vest in the trustee responsibility for the protection and conservation of trust property for the benefit of plan participants their spouses and dependents none of whom can share in the discharge of this responsibility for profit the members of trust’s board_of trustees include the district superintendent of schools the director of budget services and the three members of the school board’s budget and finance_committee the superintendent and director of business services are appointed by school board the board_of trustees meets annually and makes decisions by majority vote the board_of trustees may take no action which jeopardizes the exclusion of trust’s income from gross_income under sec_115 of the code and no part of the trust’s net_earnings can inure to the benefit of a member of the board_of trustees the members of the board_of trustees shall not engage in any acts of self- dealing and shall consistently maintain their fiduciary status with the trust and its beneficiaries plr-146851-09 law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization school board is a political_subdivision of state that is enabled by state’s constitution and established pursuant to statute to carry out the essential government function of public education including the budgeting of the use of tax funds to defray the cost of operating schools and establishment of all policies with regard of operation of public schools school board offers medical and dental coverage to its retired employees providing health benefits to current and former employees constitutes the performance of an essential government function trust was established by school board to help fund the benefits offered its retired employees based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code plr-146851-09 no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating retirees upon the dissolution of trust satisfies an obligation the participating employer has assumed with respect to providing health benefits to its employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items however sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer plr-146851-09 sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for medical_care as defined in sec_213 sec_301_7701-1 of the procedure and administration regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the code provides for special treatment of that organization sec_301_7701-4 of the procedure and administration regulations provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_6012 provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make a return with respect to income taxes under subtitle a based on the information submitted and representations made we conclude as follows the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code trust is classified as a_trust within the meaning of sec_7701 of the code and sec_301_7701-4 of the regulations trust is not required to file an annual income_tax return under sec_6012 of the code contributions paid to trust and payments made from trust pursuant to the plans which are used to pay for the accident or health coverage of retired employees their spouses and dependents as defined in sec_152 of the code are excludable from the gross_income of retired employees and retired employees’ spouses and dependents under sec_106 and sec_105 of the code plr-146851-09 no opinion is expressed concerning the federal tax consequences of trust or plans under any other provision of the code other than those specifically stated herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker branch chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
